Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate the sentence of the Muskegon Circuit Court for the defendant’s first-degree murder conviction, and we remand this case to the trial court for resentencing on that conviction pursuant to MCL 769.25 and MCL 769.25a. See Montgomery v Louisiana, 577 US _; 136 S Ct 718; 193 L Ed 2d 599 (2016); Miller v Alabama, 567 US 460; 132 S Ct 2455; 183 L Ed 2d 407 (2012). In all other respects, leave to appeal is denied, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). We do not retain jurisdiction.